                            UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

           CHAMBERS OF                                                   MARTIN LUTHER KING
         ESTHER SALAS                                                       COURTHOUSE
   UNITED STATES DISTRICT JUDGE                                             50 WALNUT ST.
                                                                              ROOM 5076
                                                                          NEWARK, NJ 07101
                                                                              973-297-4887


                                          January 9, 2019


                                  LETTER OPINION & ORDER

       Re:      Kona Ice, Inc., v. Gonzalez, et al.
                Civil Action No. 17-7757 (ES) (SCM)

Dear Counsel:

        Before the Court are Plaintiff Kona Ice, Inc.’s (“Plaintiff”) motion for default judgment
(D.E. No. 10) and Defendants Anthony Gonzalez, Cindy Gonzalez, and Snowball Factory’s
(“Defendants”) motion to set aside default (D.E. No. 12). Plaintiff also requests attorney’s fees
for the costs associated with this motion. (See D.E. No. 13 at 6). The Court has considered the
parties’ submissions and decides the matter without oral argument. See Fed. R. Civ. P. 78(b). For
the reasons below, the Court DENIES Plaintiff’s motion for default judgment and request for
attorney’s fees, and GRANTS Defendants’ motion to set aside default.

I. BACKGROUND

         Plaintiff is an assignee of U.S. Patent No. 8,157,136 (“the ’136 Patent”). (D.E. No. 1 ¶¶ 7
& 8). The ’136 Patent is directed to a “mobile confectionary apparatus for dispensing beverages
and/or frozen confections and the like, includes a vehicle configured for travel over public roads
to a location such as a parking lot, street, festival or fairgrounds, or the like.” (D.E. No. 1, Ex. 1
’136 Patent at Abstract). Plaintiff alleges that “Defendants have infringed at least Claims 19, 21,
23 and 24” of the ’136 Patent with their “service vehicles through which they offer frozen
treats. . . .” (D.E. No. 1 ¶¶ 9 & 11).

        Plaintiff filed its Complaint on October 2, 2017. (See D.E. No. 1). Plaintiff requested, and
the Clerk of Court entered default as to Defendants, on February 2, 2018. (See D.E. No. 8).
Plaintiff filed the instant motion for default judgment on May 7, 2018, and Defendants filed the
instant motion to set aside default on May 10, 2018. (See D.E. Nos. 10 & 12).

II. DISCUSSION

       A. Legal Standard

       Federal Rule of Civil Procedure 55 governs default. Under Rule 55(a), a plaintiff can
request the clerk’s entry of default against a party that “has failed to plead or otherwise defend as
provided by these rules and that fact is made to appear by affidavit or otherwise.” Fed. R. Civ. P.
55(a). Thereafter, a plaintiff can seek the Court’s entry of default judgment under either Rule
55(b)(1) or Rule 55(b)(2). Nationwide Mut. Ins. Co. v. Starlight Ballroom Dance Club, Inc., 175
F. App’x 519, 521 n.1 (3d. Cir. 2006) (“Prior to obtaining a default judgment under either Rule
55(b)(1) or Rule 55(b)(2), there must be entry default as provided by Rule 55(a).”). Finally, Rule
55(c) provides, “for good cause shown the court may set aside an entry of default and, if judgment
by default has been entered, may likewise set it aside in accordance with Rule 60(b).”

        Before imposing the extreme sanction of default, district courts must make explicit factual
findings as to: (1) whether the party subject to default has a meritorious defense, (2) the prejudice
suffered by the party seeking default, and (3) the culpability of the party subject to default.
Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 73-74 (3d Cir. 1987) (“We have further required the
district court to make explicit findings concerning the factors it must consider in rendering
judgment by default or dismissal, or in declining to reopen such judgment.”). In weighing the
factors, district courts must remain mindful that, like dismissal with prejudice, default is a sanction
of last resort. Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863, 867-68 (3d Cir. 1984)
(“We reiterate what we have said on numerous occasions: that dismissals with prejudice or defaults
are drastic sanctions, termed ‘extreme’ by the Supreme Court, National Hockey League, 427 U.S.
639, 643 (1976), and are to be reserved for comparable cases.”). To this end, district courts must
resolve all doubt in favor of proceeding on the merits. Zawadski de Bueno v. Bueno Castro, 822
F.2d 416, 420 (3d Cir.1987).

        Because the Third Circuit mandates explicit factual findings, evidence regarding the
circumstances leading up to the default becomes the polestar of the district courts’ review. Thus,
affidavits of individuals with personal knowledge of said circumstances are indispensable.
Pursuant to Local Civil Rule 7.2(a), “Affidavits, declarations, certifications and other documents
of the type referenced in 28 U.S.C. § 1746 shall be restricted to statements of fact within the
personal knowledge of the signatory.” Moreover, the Court must disregard any argument of facts
and the law contained in the affidavits. Id. As one commentator notes, “the court has not hesitated
to enforce the directives of this rule.” 1

         B. Analysis

                  1. Meritorious Defense

        District courts must find this factor in favor of proceeding on the merits when the party
subject to entry of default can proffer a meritorious defense. Facial merit will suffice to support a
finding that this factor favors proceeding on the merits. Emcasco Ins. Co., 834 F.2d at 74 (“We
need not decide the legal issue at this time; it is sufficient that Sambrick’s proffered defense is not
facially unmeritorious [internal quotations omitted].”).


1
         Defendants have submitted an affidavit to support setting aside default. (See D.E. No. 12-2). Plaintiff has
not submitted an affidavit to support its factual allegations related to the circumstances leading up to default. (See
generally D.E. Nos. 10 & 13).
                                                          2
        In their moving brief, Defendants do not offer a single defense, much less a meritorious
one. (See D.E. No. 12-1 at 5). However, in their reply brief, Defendants state “that Defendant’s
ice truck was in operation prior to Plaintiff obtaining the patent. It is unclear at this juncture how
Defendant’s truck used the methods for dispensing ices as set forth in Plaintiff’s Complaint.” (D.E.
No. 14 at 2). 2 Although a little unclear, Defendants seem to argue noninfringement and prior
commercial use defenses. (See id.); 35 U.S.C. §§ 282, 273(a).

         The Court finds this factor neutral. See 35 U.S.C. §§ 282, 273(a).

                  2. Prejudice to Plaintiff

        For purposes of this next factor, prejudice is established when a plaintiff’s ability to pursue
the claim has been hindered by “loss of available evidence, increased potential for fraud or
collusion, or substantial reliance upon the judgment.” Feliciano v. Reliant Tooling Co., 691 F.2d
653, 657 (3d Cir.1982). Moreover, the fact that Plaintiff will have to prove its case on the merits
does not constitute prejudice in this context. Accu-Weather, Inc., 779 F. Supp. 801, at 802 (M.D.
Pa. 1991) (citing Nash v. Signore, 90 F.R.D. 93, 95 (E.D. Pa. 1981)).

        Plaintiff argues that it will suffer prejudice through monetary damages because it has sent
several cease-and-desist letters to Defendants over the years, and because it has had to move to
enter default and default judgment. (D.E. No. 13 at 4).

        The Court finds that this factor weighs in favor of Defendants. A default judgment has not
been granted, and Defendants have not shown “loss of available evidence [or] increased potential
for fraud or collusion.” See Feliciano, 691 F.2d at 657.

                  3. Culpability of Defendant

        To find this factor in favor of default, district courts must find “flagrant bad faith.”
Emcasco Ins. Co., 834 F.2d at 75 (citing Nat’l Hockey League v. Metro. Hockey Club, Inc., 427
U.S. 639, 643 (1976)). This definition contemplates contumacious conduct that is strategic and
self-serving as opposed to “innocent mishaps or mere mistakes.” Adams v. Trustees of the N.J.
Brewery Emps.’ Pension Tr. Fund, 29 F.3d 863, 876 (3d Cir. 1994). Indeed, the Third Circuit
explicitly excluded “inexcusable negligent behavior” from the definition of “flagrant bad faith.”
Adams, 29 F.3d at 876.

        Plaintiff argues that Defendants’ knowing infringement and repeated disregard for the
dispute evidences culpability. (D.E. No. 13 at 4-5). Plaintiff also argues that Defendants’ making
an appearance after Plaintiff incurred expenses, as well as Defendants’ representation that they did
not retain counsel until after entry of default, evidences culpability. (Id.). Defendants’ counsel
clarifies that although Defendant Anthony “Gonzalez contacted counsel at the end of January,”

2
         The Court admonishes Defendants for raising their meritorious defense argument for the first time in their
reply brief. But given that “default is a sanction of last resort,” the Court considers their argument. See Poulis., 747
F.2d at 867-68.
                                                           3
Defendants had not retained counsel at the time of the January 29, 2018 letter. (D.E. No. 14 at 1).
Finally, Defendant Anthony Gonzalez certified: “After I explained how much money I made
selling ‘ices’ from the truck, Mr. Laufenberg suggested I attempt to resolve the case without him.
My understanding was that it would cost too much money to hire the firm in relation to the money
made selling ices.” (D.E. 12-2 ¶ 3).

       Considering Defendants’ factual contention that “Snoball Factory made at most $1,700.00
in 2017” (see D.E. No. 12-1 at 3), this Court finds it reasonable to believe Defendant Anthony
Gonzalez’s certification that he first tried to settle the dispute without hiring a lawyer. (See D.E.
12-2 ¶ 3). Such behavior is “inexcusable negligent behavior”—not “flagrant bad faith.” See
Adams, 29 F.3d at 876. Consequently, the Court finds that the culpability factor weighs in favor
of Defendants.

        “[D]efault is a sanction of last resort.” Poulis, 747 F.2d at 867-68. Here, the Court finds
that the factors overall weigh in Defendants’ favor and good cause exists for proceeding to the
merits. For these reasons, the Court DENIES Plaintiff’s motion for default judgment (D.E. No.
10) and GRANTS Defendants’ motion to set aside default (D.E. No. 12).

               4. Request for Attorney’s Fees

        For a court to impose attorney’s fees as a sanction, a court must find that an attorney has
“(1) multiplied proceedings; (2) in an unreasonable and vexatious manner; (3) thereby increasing
the cost of the proceedings; and (4) doing so in bad faith or by intentional misconduct.” Marino
v. Usher, 673 F. App’x 125, 131 (3d Cir. 2016). For the same reasons the Court found in
Defendants’ favor on culpability, the Court finds that the fourth element is not met. Accordingly,
the Court DENIES Plaintiff’s request for attorney’s fees.

III. CONCLUSION

       The Clerk of Court shall vacate the default and shall TERMINATE docket entry numbers
10 and 12.


       SO ORDERED.

                                                              s/Esther Salas
                                                              Esther Salas, U.S.D.J.




                                                 4
